Name: Council Regulation (EC) No 941/98 of 27 April 1998 repealing Regulation (EC) No 2465/97 concerning the interruption of certain economic relations with Sierra Leone
 Type: Regulation
 Subject Matter: competition;  United Nations;  oil industry;  Africa
 Date Published: nan

 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 941/98 of 27 April 1998 repealing Regulation (EC) No 2465/97 concerning the interruption of certain economic relations with Sierra Leone THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 228a thereof, Having regard to Common Position 98/300/CFSP defined by the Council on the basis of Article J.2 of the Treaty on European Union concerning Sierra Leone (1), Having regard to the proposal from the Commission, Whereas, on 16 March 1998, the United Nations Security Council adopted Resolution 1156 (1998) in which it decided to terminate, with immediate effect, its prohibitions on the sale or supply to Sierra Leone of petroleum and petroleum products; Whereas, therefore, it is necessary to repeal Regulation (EC) No 2465/97 (2), HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2465/97 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 16 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 April 1998. For the Council The President R. COOK (1) See p. 2 of this Official Journal. (2) OJ L 344, 15.12.1997, p. 1. 8.5.98 L 136/1Official Journal of the European CommunitiesEN